Citation Nr: 0323647	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  97-15 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for a low back 
disorder.

2.	Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1950 to September 
1952, and from July 1953 to February 1956.  He was also a 
member of the Army Reserves from December 1975 to October 
1990, when he retired; he apparently was on active duty for 
training (ACDUTRA) for two weeks in 1989 and for two weeks in 
June 1990.  The June 1990 period is principally at issue in 
this case.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
a low back disorder and for degenerative joint disease of the 
lumbar spine.  This case was remanded for further development 
in June 1998 and January 2001.  That development having been 
completed, these claims now return before the Board.

Review of the record reveals that this case has been 
developed as a two issue case, although involving only a 
single anatomical area.  As there are various theories that 
may apply, i.e., incurrence, aggravation, etc., the Board has 
continued with the two issue characterization.

A hearing was held before the RO in July 1997.  A transcript 
of the hearing testimony has been associated with the claims 
file.


FINDING OF FACT

The overwhelming weight of evidence received indicates that 
the veteran's back pathology existed subsequent to his active 
service in the 1950s, and prior to his active duty for 
training service in the 1990s, and was not permanently made 
worse by active duty for training.  Arthritis was not shown 
within 1 year of separation from active service.


CONCLUSION OF LAW

The veteran's back disorder was not incurred in or aggravated 
by active service; arthritis may not be presumed to have been 
incurred in service; and, low back pathology including 
arthritis pre-existed June 1990 active duty for training and 
was not aggravated therein.  38 U.S.C.A. §§ 101, 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed October 1996 rating 
action, and were provided a Statement of the Case dated 
November 1996, and Supplemental Statements of the Case dated 
April 1997, August 1997, June 2000, and November 2002.  These 
documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  The 
RO sent the veteran a letter in September, explaining the 
veteran's rights under the VCAA.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The veteran has been afforded an 
examination during the course of this claim, dated January 
1999.  The veteran received a hearing in July 1997.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There 
is no indication that there is additional evidence that 
should or could be obtained prior to adjudicating this claim.  
Thus, as the veteran has been notified as to which party will 
get which evidence, and as all the evidence has been 
obtained, the Board can proceed.  See Quartucccio v. 
Principi, 16 Vet. App. 183 (2002).


Facts

In reports of medical history dated May 1979 and February 
1983, the veteran indicated that he had recurrent back pain.  
A report of medical history dated April 1988 did not show 
that the veteran reported any problems with recurrent back 
pain.  The reports of medical examinations dated September 
1952, May 1953, February 1956, May 1979, February 1983, and 
April 1988 did not include any findings regarding the 
veteran's back.  The veteran's service medical records from a 
period of active duty for training indicate that, in June 
1990, the veteran reported lingering low back pain and 
stiffness after lifting a tire, apparently during a period of 
active duty for training.  The veteran was noted to have a 
normal gait, and pain over the lower back reproduced by 
getting up from a sitting position.  The veteran was noted to 
have no radiculopathy.  X-ray of the lumbar spine from that 
time noted early degenerative joint disease and no fracture.  
The veteran was prescribed light activity, lifting no more 
than 20 pounds, muscle relaxant, and a pain medication.

A June 1993 record indicates that the veteran complained of 
an old back injury and recently straining his back by laying 
in bed too much.  The pain was noted to be restricted to the 
back without radiation to the lower extremities.  The veteran 
at that time was diagnosed with a lumbosacral muscle strain.

A December 1994 record indicates that the veteran reported 
that he had low back pain for years, injured when he was 
apparently lifting in 1988.  The veteran at that time was 
found to have degenerative disc disease of the lumbar spine, 
and was advised to use a hard bed with a bed board.

A statement dated June 1996 from someone who served with the 
veteran indicated that he recalled the veteran lifting a tire 
onto a rack while changing a flat tire, and complaining that 
he hurt his back and was having back pain.

The veteran testified at a hearing at the RO in July 1997.  
The report of that hearing indicates that the veteran again 
reported that he injured his back in 1990 while he was in the 
reserves, on active duty, in "summer camp".  The veteran 
reported that he hurt his back while changing a tire, had his 
back examined at that time, and was prescribed medication.  
The veteran reported that at the time, he experienced pain 
and a pulling sensation.  He indicated that he used his 
medication until 1994, when the pain became much worse, and 
he went in for treatment again, and found out he was 
diagnosed with degenerative joint disease.  The veteran 
indicated that he did not recall injuring his back during his 
active duty time in the 1950s or the 1970s, just in June 
1990.  He indicated that he did not hurt his back subsequent 
to that incident, but that it just started to cause him more 
pain.

A medical treatment report dated April 1997 indicated that 
the veteran reported mild back pain for the past 2-3 days.  
He denied numbness in the lower extremities.  The veteran at 
that time requested a refill of his Motrin, and muscle 
relaxant medication for his back.

A September 1997 X-ray of the lumbosacral spine noted 
osteoarthritis and disc disease of L4, L5, and S1.

An October 1997 outpatient treatment report noted that the 
veteran was seen in the clinic with low back pain a few weeks 
prior, but that his back pain had much improved, and that he 
used his back medication very rarely.  The veteran was 
diagnosed with stable low back pain.

A December 1997 outpatient treatment record indicates that 
the veteran reported increased back pain since he tried to 
get out of bed a few days ago, and that the back pain was now 
severe.  The pain was described as localized and increased 
with cough and movement; however, there was no radiation of 
the pain.  The veteran was provided pain medication.

A February 1998 outpatient treatment report noted that the 
veteran reported a life long history of cramps, especially 
when exerting himself.  At that time the veteran was 
prescribed medication for a diagnosis of a history of muscle 
spasms.  An April 1998 outpatient treatment report noted that 
the veteran had a history of low back pain that was now 
resolved.

A January 1999 X-ray of the lumbosacral spine noted an 
essentially stable appearance of the lumbosacral spine 
compared to the study of September 1997, demonstrating 
extensive sclerotic changes at the L5-S1 level with near 
complete obliteration of the disc space.

The veteran received a VA examination in January 1999.  The 
report of that VA examination indicates, in relevant part, 
that the examiner noted that it appeared from the claims file 
and a statement from the veteran that in June 1990 he 
participated in a two week active duty training camp and was 
at one point taken to the emergency room at MacDill for an 
acute exacerbation of low back pain.  The examiner noted that 
the veteran and the claims file indicated that during the two 
week training course the veteran was involved in lifting a 
tire and had the onset of low back pain and stiffness.

The veteran denied any weakness in the lower extremities or 
any pain or paresthesias in the lower extremities and he was 
ambulatory at the time.  He walked to the emergency room at 
MacDill and was examined by the physician and radiographic 
lumbar X-rays were taken.  The report of that lumbar X-ray, 
per emergency room records, was no fracture and mild 
degenerative disc disease.  The veteran was treated with a 
muscle relaxant and pain medicine, and was instructed not to 
do lifting more than 20 pounds.  The veteran was seen on a 
non-emergent basis and the diagnosis was acute low back 
strain.  It was noted that the veteran had no radiculopathy 
at that time.

The veteran reported that with the conservative management 
given at that time, and a muscle relaxer, the pain resolved, 
but over the next several years, he reportedly had constant 
low back pain, and the worst back pain happened last year.  
There had been no trauma or heavy lifting associated with the 
last year's episode.  It was noted that X-rays in September 
1997 showed mild end plate sclerosis and degenerative disc 
disease at L4-L5, and moderate disc height collapse at L5-S1, 
with significant end plate sclerosis at L5-S1.  Lumbar spine 
X-rays dated January 1999 revealed a significant increase in 
the L4-L5 disc height collapse as well as end plate sclerosis 
compared to the X-ray of 1997.  Also, there was complete 
fusion of L5 and S1 joints and complete loss of disc height 
and subchondral sclerosing of the end plates of L5 and S1, 
which is significant progression from the September 1997 X-
ray.  Upon examination, the veteran had 85 degrees of lumbar 
flexion, 25 degrees of lumbar extension, 33 degrees lateral 
bending, and 40 degrees rotation.  Cervical spine had 45 
degrees flexion, 20 degrees extension, and 30 degrees lateral 
bending and rotation.  The veteran's gait was normal and the 
muscular bulk and tone in upper extremities and lower 
extremities appeared to be within normal limits.  The 
strength in the musculature of upper extremities including 
deltoids, biceps, triceps, wrist extension and flexion, and 
hand intrinsics was 5/5.  The strength in the lower extremity 
musculature including iliopsoas, quadriceps, knee extensors, 
flexors, dorsiflexors, plantar flexors, and extensor hallucis 
longus was 5/5 bilaterally.  Deep tendon reflexes were +1 at 
the knees and +1 both ankles symmetrically.  Upper extremity 
deep tendon reflexes were also +1 biceps, triceps, and 
brachioradialis.  Sensory examination to light touch and pin 
prick was within normal limits in all dermatomes in both 
upper and lower extremities.  The gait was normal without any 
abnormality.

The examiner noted that the veteran attributed his history of 
low back pain to lifting a tire during a two-week training 
course while on active duty in June 1990.  The veteran stated 
that he did not have low back pain other than occasional ache 
prior to that incident.  At that time the veteran had mainly 
low back pain and denied any radiculopathy, weakness of the 
lower extremities, or bowel or bladder dysfunction.  Over the 
past several years since that incident of June 1990, the 
veteran has reported constant low back pain and he stated 
that there was no lower extremity pain, numbness, 
radiculopathy, weakness, or any bowel or bladder dysfunction.  
He stated that the worst back pain happened last year, and he 
was treated for this at the VA Hospital.  The examiner noted 
the report of emergency room treatment from MacDill on June 
25 1990, which described the pain as mainly low back pain and 
which was reproduced by standing from a sitting position.  
The veteran at that time had mainly low back pain but was 
ambulatory and had no evidence of neurological deficit or 
radiculopathy.  The report of an X-ray from that time showed 
early degenerative disc disease at the time of the incident.  
The X-ray from September 1997 and from that day revealed 
progression in the osteoarthritis and degenerative disc 
disease at L4-L5 and L5-S1.  The veteran's neurological 
examination at that time was within normal limits and no 
neurological deficits were apparent.  The examiner indicated 
that therefore it was his conclusion that the veteran had 
severe degenerative osteoarthritis and disc disease of L5-S1, 
and moderate osteoarthritis of disc level L4-L5.  The 
examiner indicated that he felt it was evident from comparing 
X-rays of September 1997 and January 1999 that the 
osteoarthritis of the spine was progressing in nature.  The 
examiner opined that it was highly unlikely that lifting a 
tire during a two week training course could have any impact 
on the progression or natural history of osteoarthritis of 
the spine in the veteran.  The examiner also indicated that 
it was clear from the report of the X-ray and the evaluation 
in the emergency room of June 1990 that the veteran was 
neurologically intact and had already the initiation of his 
degenerative disc disease and osteoarthritis at that time.

The examiner noted that it was clear by comparing the X-ray 
of 1997 and 1999, that this process had been progressing 
beyond that incident of lifting the tire.  The examiner 
indicated that, in his opinion, lifting a tire during that 
two week training course may have caused the acute 
exacerbation of low back pain which resolved with 
conservative treatment of muscle relaxant and pain killer, 
however, it was practically impossible for one lifting 
episode to change the natural history of osteoarthritis in 
the spine.  The examiner concluded that the osteoarthritis in 
the L5-S1 and L4-L5 disc levels of the veteran was 
progressive as a natural history of the biology of the spine 
in the veteran and had nothing to do with the episode of 
lifting a tire, and that lifting a tire had no impact for 
aggravating or accelerating the process of arthritis in the 
spine.


The Law

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  The term "active military, naval, or air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. §§ 
101(24); 38 C.F.R. § 3.6(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

A claimant who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  However, the 
presumption of soundness can be rebutted by clear and 
unmistakable evidence that the disorder existed prior to 
entry into service.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2002).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a back disorder 
including arthritis.  In this regard, the Board notes that, 
although the veteran reported a history of back pain on 
several of his reports of medical history from the 1950s, all 
of the veteran's examination from his periods of active duty 
in the 1950s are negative for any back problem, and the 
veteran himself has not alleged any injury during that time.  
Rather, the veteran has reported that all of his back 
problems arise from the incident when he was on active duty 
"summer camp" while in the reserves in June 1990, therefore 
the Board will focus on that incident.  It is also noted that 
there is no evidence of arthritis within 1 year of separation 
from the period of active service.

The Board finds particularly probative the opinions contained 
in the report of the veteran's VA examination dated January 
1999 in which the examiner concluded that the osteoarthritis 
in the L5-S1 and L4-L5 disc levels of the veteran was 
progressive as a natural history of the biology of the spine 
in this veteran and had nothing to do with the episode of 
lifting a tire, and that lifting a tire did not aggravate or 
accelerate the process of arthritis in the spine.  The Board 
also notes that while the veteran was treated for his back in 
June 1990, no records indicate that he was treated again for 
his back until June 1993, three years after the original 
incident.  The examiner from January 1999 further indicated 
that, while the veteran had an acute exacerbation of low back 
pain in June 1990, that pain resolved with conservative 
treatment.  The Board finds this evidence tends to show that 
the veteran's injury of his back in June 1990 was acute and 
transitory, resolving without residuals.  Further, X-ray 
evidence from that time shows that the veteran already had a 
pre-existing condition of degenerative joint disease.  
Therefore, the Board is of the opinion that the preponderance 
of the evidence tends to show that the veteran did not have 
any back disability in service in the 1950s, but that he at 
some point subsequent to his discharge, while not on active 
duty, developed degenerative joint and disease of the lumbar 
spine unrelated to service, and the incident in June 1990 
while he was on active duty for training, in which he did 
injure his back, was a temporary aggravation of his pre-
existing degenerative disc disease, which aggravation 
resolved without complications.  Therefore, the Board finds 
that the preponderance of the evidence submitted tends to 
indicate that the veteran's current back disability, 
including degenerative joint disease is not related to 
service.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back disorder 
is denied.

Entitlement to service connection for degenerative joint 
disease of the lumbar spine is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

